DETAILED ACTION
This Action is responsive to the communication filed on 06/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recited as “the oxidation region is embedded in the semiconductive substrate and the insulator” in Claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites the limitation: “oxidation region is embedded in the semiconductive substrate and the insulator.” It is unclear how the oxidation region can be embedded in the semiconductive substrate and in the insulator. Paragraph 0028 of Applicant’s Specification stated that the “oxidation region 103 is enclosed within the semiconductive substrate 102 and the insulator 103.”
Under the principles of compact prosecution, the Examiner will interpret the claimed limitation as oxidation region is enclosed between the semiconductive substrate and the insulator.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung (US 2010/0163971).

Regarding claim 1, Hung (see, e.g., FIG. 22) discloses semiconductor structure, comprising:
a semiconductive substrate 30 (Para 0024);
an oxidation region 52.sub.2 formed on the semiconductive substrate 30, wherein the oxidation region 52.sub.2 includes a stage e.g., raised center portions of 52.sub.2 (Para 0033):
a fin 200 formed on a top surface of the stage e.g., raised center portions of 52.sub.2 (Para 0032);
an insulator 56 covering a portion of the top surface of the stage e.g., raised center portions of 52.sub.2, and the fin 200 is partially surrounded by the insulator 56 (Para 0033, Para 0034); and
a gate dielectric 64 formed on the insulator 56 and partially surrounding the fin 200 (Para 0036).

Regarding claim 3, Hung (see, e.g., FIG. 22) teaches that the stage e.g., raised center portions of 52.sub.2 has a first width (W1) e.g., width between raised center portions of 52.sub.2 along a horizontal direction (D1), the fin 200 has a second width (W2) e.g., width of 200 along the horizontal direction, and the second width e.g., width of 200 is less than the first width (W1) e.g., width between  raised center portion of 52.sub.2.

Regarding claim 5, Hung (see, e.g., FIG. 22) teaches that a gate electrode 66 disposed on the insulator 56 and the gate dielectric 64, and transversing the fin 200 (Para 0036).

Regarding claim 7, Hung (see, e.g., FIG. 22) teaches the top surface of the stage e.g., raised center portions of 52.sub.2 is in contact with a lower surface of the fin 200 (Para 0032).

Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu (US 2014/0015056).

Regarding claim 8, Fu (see, e.g., FIG. 6, FIG. 7) discloses a semiconductor structure, comprising: 
a semiconductive substrate 110 (Para 0017); 
a plurality of fins 112a formed on the semiconductive substrate 110 (Para 0017, Para 0018); and 
an oxidation region 130,112b between the semiconductive substrate 110 and the fins 112a, wherein the oxidation region 130,112b includes a trench e.g., recessed region of 130 between two of the fins 112a (Para 0018-Para 0020).

Regarding claim 9, Fu (see, e.g., FIG. 6, FIG. 7) teaches that the fins 112a are separated from each other by an insulator 140, and wherein a corner of the oxidation region 130,112b is in contact with the insulator 140 (Para 0022).

Regarding claim 10, Fu (see, e.g., FIG. 6, FIG. 7) teaches that the insulator 140 is filled into the trench e.g., recessed region of 130 (Para 0022).

Regarding claim 11, Fu (see, e.g., FIG. 6, FIG. 7) teaches that the oxidation region 130,112b is embedded in the semiconductive substrate 110 and the insulator 140.

Regarding claim 12, Fu (see, e.g., FIG. 6, FIG. 7) teaches that the oxidation region 130,112b forms a stage 112b between each of the fins 112a and the semiconductive substrate 110 (Para 0018, Para 0019).

Claims 14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inaba (US 2009/0072276).

Regarding claim 14, Inaba (see, e.g., FIG. 1, FIG. 2) discloses a semiconductor structure, comprising:
a semiconductive substrate 2 (Para 0017);
a first fin 21 formed on the semiconductive substrate 2 (Para 0018);
a second fin 11 formed on the semiconductive substrate 2 (Para 0018);
an insulator 3 separating the first fin 21 from the second fin 11 (Para 0021); and
an oxidation region 4 on the semiconductive substrate 2, wherein the first fin 21 is separated from the semiconductor substrate 2 by the oxidation region 4, and the second fin 11 is in contact with the semiconductive substrate 2 (Para 0018).

Regarding claim 18, Inaba (see, e.g., FIG. 1, FIG. 2) teaches that a lower portion of the first fin 21 and a lower portion of the second fin 11 are surrounded by the insulator 3.

Regarding claim 19, Inaba (see, e.g., FIG. 1, FIG. 2) teaches a gate dielectric 12, 22 formed on the insulator 3 and surrounding a top portion of the first fin 21 and a top portion of the second fin 11 (Para 0018); and a gate electrode 14, 24 disposed on the insulator 3 and the gate dielectric 12, 22, and transversing the first fin 21 and the second fin 11 (Para 0018).

Allowable Subject Matter
Claims 2, 4, 6, 13, 15-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817